DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Examiner.

Claim 7, in line 1, the phrase “A computer-readable storage medium” has been changed to ==A non-transitory computer-readable storage medium==.
End of the Examiner’s Amendment.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, and their dependents thereof, are allowed because the closest prior art, WERKMAN et al. (US Pub No. 2022/0252988) discloses method for determining corrections for lithographic apparatus, Segawa (US Pub No. 2020/0073256) discloses light-exposure method, light-exposure control unit, and manufacturing method, either alone or in combination, fail to disclose a shape characteristic value estimation apparatus, comprising: a processed-image acquisition part configured to acquire a processed image including image information related to a surface of a substrate on which a target film is formed; an estimation part configured to estimate a shape characteristic value of the target film, by applying, to the processed image, an estimation model for estimating the shape characteristic value of the target film, the estimation model being associated with a correlation between information related to a color of the surface of the substrate included in the processed image and the shape characteristic value, wherein the shape characteristic value is a characteristic value related to a shape of the target film formed on the substrate; an underlying influence model creation part configured to create an underlying influence model which is a model associated with a correlation between a difference between an estimation result of the shape characteristic value of the target film by the estimation part and a shape characteristic value of the target film acquired without using the estimation model, and information related to a color of a surface of an underlying substrate which is a substrate before the target film is formed, and an estimated-result correction part configured to correct the estimation result of the shape characteristic value of the target film by the estimation part based on the underlying influence model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646